UNITED STATES COURT OF APPEALS

                      FOR THE FIFTH CIRCUIT




                           No. 01-20554
                       Conference Calendar




     UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

                                 v.

     STANLEY LEE HAWKINS,

                                      Defendant-Appellant.

         ______________________________________________

          Appeal from the United States District Court
               for the Southern District of Texas
                           (00-CR-437)
         ______________________________________________
                        October 11, 2002


Before JOLLY, JONES and BENAVIDES, Circuit Judges.

PER CURIAM:*

     IT IS ORDERED that Appellant’s motion to recall the mandate

pursuant to Rule 41.2 of the Fifth Circuit Rules, reopen this

appeal, vacate appellant’s sentence and to remand for resentencing

in light of the en banc opinion in USA v. Charles, Case No. 01-

10113, is GRANTED.


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
MANDATE RECALLED, SENTENCE VACATED AND REMANDED TO THE DISTRICT

COURT IN LIGHT OF USA v. CHARLES.




                                2